Citation Nr: 1713828	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-18 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a stomach disorder, claimed as H. pylori.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to November 2007.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in part, denied service connection for any H. pylori and for bilateral hearing loss.

A January 2013 Board decision denied service connection for left ear hearing loss, but remanded the claim for right ear hearing loss, as well as the H. pylori claim.  

For the reasons stated below however, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The January 2013 Board remand instructed the AOJ to 1) obtain any additional non-VA medical records the Veteran had received for a stomach disorder since service; 2) obtain the March 2011 VA audiometry report and, if necessary, obtain a medical opinion as to whether any such right ear hearing loss is related to service, including noise exposure therein; 3) provide a VA examination for the Veteran's stomach disability claim; and 4) readjudicate the claims.

The Board notes that the AOJ sent a March 2013 letter to the Veteran with a VA Form 21-4142 in order to obtain any additional non-VA medical records, and readjudicated the claims in a March 2016 Supplemental Statement of the Case (SSOC).  However, as discussed below, the AOJ provided inadequate VA examinations to evaluate the Veteran's right ear hearing loss and stomach disorder.

Pursuant to the remand, the AOJ provided a VA examination in March 2013 to the Veteran in order to evaluate any hearing loss and during such examination, the examiner determined that right ear hearing loss is less likely as not related to service.   However, the Board finds this examination inadequate as the examiner rendered the unfavorable opinion without the benefit of reviewing the Veteran's claims file, as requested.  This is significant in that a reference audiogram during service indicates that the Veteran was routinely exposed to noise exposure during regular service.  

The Board notes further that, in response the remand, the AOJ again associated with the claims file the March 2011 VA treatment record referring to audiological examination results, but did not associate the actual audiometry report.  It appears that the audiometry report itself may be unavailable as it was not associated with the claims file.  Indeed, the purpose of obtaining this report was to determine whether a current disability exists.  Nonetheless, the 2013 VA audiology examination findings reflect a current diagnosis of right ear hearing loss based on the Maryland CNC speech recognition score.  However, inasmuch as the Board is remanding the claim for an addendum, the Board finds it helpful to receive clarification as to whether the actual audiogram exists and is available so as to have a complete record.  

Additionally, on remand, a VA examination for the Veteran's claimed stomach condition must be provided to her.  While the Board requested an examination, the AOJ instead obtained a September 2013 VA examiner completed an esophageal disability benefits questionnaire (DBQ).  The VA examiner also did not complete an "upper gastrointestinal series or other study sufficient to confirm or rule-out peptic ulcer disease or other stomach disorder," or specifically state that any such study was unnecessary.  Furthermore, she did not provide an opinion as to whether any such stomach disorder, including H. pylori, was causally related to or had its onset in service.  As such, she did not comply with the January 2013 remand instructions.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether an actual March 2011 VA audiogram showing a high frequency sensorineural hearing loss in the Veteran's right ear at 4000 to 6000 hertz, exists and is available.  If so, the actual report including the audiogram should be associated with the claims file.

2.  Then, obtain a medical opinion from a qualified health care provider to determine the nature and etiology of any currently diagnosed right ear hearing loss disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*Service Reference Audiogram dated in March 1988 showing that the Veteran had been given a hearing loss profile of HL and it was noted that the Veteran was routinely exposed to hazardous noise during regular service.

*January 2007 STRs assessing the Veteran with hearing loss and referring her to audiology, with subsequent problem lists showing diagnosis of hearing loss; February 2007 audiometric results; and July 2007 retirement examination report with puretone testing results and the Veteran's report of hearing loss.

*October 2007 VA examination report showing no hearing loss disability in right ear.

*March 2013 VA examination report.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

a)  Clarify whether the Veteran has a right ear hearing loss disability in accordance to 38 C.F.R. § 3.385 (2016) based on Maryland CNC Speech Recognition Score or otherwise.

b)  For any current right ear hearing loss disability, provide an opinion as to whether it had its onset during active service or is otherwise related to it.  

***In doing so, please reconcile the opinion with the Veteran's in-service audiogram indicating that the Veteran was ROUTINELY EXPOSED to hazardous noise during regular service (see March 1988 Reference Audiogram); STRS showing hearing loss assessments; separation examination report reflecting hearing loss complaints; March 2013 VA opinion; and the Veteran's competent reports of hearing difficulty in service and ever since. 

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  Provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed stomach disorder, to include H. pylori.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

An upper gastrointestinal series or other study sufficient to confirm or rule-out peptic ulcer disease or other stomach disorder should be performed unless specifically determined by the examiner to be unnecessary.

Although a complete review of the record is imperative, attention is called to the following:

*October 1998 STR reflecting reactive H. pylori.

*July 2000 assessment of dyspepsia with possible peptic ulcer disease.

*August 2001 assessment of peptic ulcer disease.

*May 2007 service treatment record reflecting H. pylori.

*September 2007, October 2007, March 2013, and September 2013 VA examination reports.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

a)  Indicate all stomach disorders currently shown that are distinct and separate from the Veteran's service-connected gastroesophageal reflux disease (GERD).  In particular, comment on whether the evidence shows peptic ulcer disease, H. pylori, or other stomach disorder unrelated to service-connected GERD.

b)  For any currently shown stomach disorder, provide an opinion as to whether it had its onset during active service or is otherwise related to it.  Reconcile the opinion with the STRs and any lay reports of continuing symptoms since service. 

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  Readjudicate the Veteran's claims for service connection for right ear hearing loss disability and for a stomach disorder, to include H. pylori.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




